DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: integrated insertion mechanism in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 9 recites the limitation “integrated insertion mechanism is configured to be driven by a connecting force exerted when connecting the element to the patch base.” This limitation meets the 3-prong analysis, and therefore invokes 112(f), because it uses a placeholder for the word “means” (mechanism), recites the function “to be driven by a connecting force exerted when connecting the element to the patch base”, and does not recite any structure that can perform that function. Because 112(f) is invoked, the BRI of “integrated insertion mechanism is configured to be driven by a connecting force” is limited to what is disclosed in the specification, which is a mechanism for inserting a needle into the body that is driven by a rotational mechanism (Paragraph [0054]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites the term “an insertable element”. It is unclear whether this term refers to the “insertable element” in the preamble or is introducing a new feature. Claims 2-15 are also rejected by virtue of their dependency.
	Regarding claim 6, the claim recites the term “the medical device”. The claim is indefinite because it essentially attempts to set forth a definition by referring to itself. Applicant defines the insertion cannula using the same terminology as the name of the invention in the preamble.  The insertion cannula cannot be further defined by that which the claimed elements are attempting to define.  The structure for what achieves the claimed withdrawal of the insertion cannula is unclear. 
	
	Regarding claim 7, the claim recites the limitation “integrated insertion mechanism”. There is insufficient antecedent basis for “integrated insertion mechanism” as “integrated” doesn’t appear before. For purpose of examination, “integrated insertion mechanism” is interpreted as “insertion mechanism”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US5336176).
	Regarding claim 1, Yoon discloses a medical device for transcutaneously inserting an insertable element into a body tissue (“for transcutaneously inserting an insertable element into a body tissue” is interpreted as intended use), wherein the medical device comprises: 
an insertable element (needle #32), wherein the insertable element includes an in vivo distal end for subcutaneous insertion and an ex vivo proximal end (Fig. 1 the bottom part of needle #32 is the distal end and the top part of needle #32 is the proximal end); and 
an insertion cannula (cannula #34) for subcutaneously inserting the insertable element (“for subcutaneously inserting the insertable element” is interpreted as intended use), the insertion cannula having a lumen which fully or partially is enclosed by a wall of the insertion cannula (Col. 7, line 66-Col. 8, line 1, “the cannula has a proximal end mounted in or formed with a front wall of the hub 36 with a lumen extending between the distal and proximal ends”), wherein the insertable element is received in the lumen, wherein the wall comprises at least one shape memory alloy (Col. 7, line 61-Col. 8, line 3, “The outer sleeve can be a cannula, catheter or portal sleeve and, as shown in FIG. 1, the outer sleeve is a cannula having a distal end 92 with a configuration to produce a smooth profile with the angled end surface of the needle when the instrument is in an operative state to penetrate tissue, and the cannula has a proximal end mounted in or formed with a front wall of the hub 36 with a lumen extending between the distal and proximal ends. A distal portion of the cannula is made of a shape memory material, such as a resilient plastic or spring metal”), wherein the insertion cannula is stored in a first shape configuration (“is stored” is interpreted as intended use & Col. 8, lines 1-9, “A distal portion of the cannula is made of a shape memory material, such as a resilient plastic or spring metal, and has a normal, predetermined, nonlinear configuration, including curved, bending or convoluted configurations, such as the hook or "J" shaped configuration shown in FIG. 6, while being substantially linear when the needle is disposed in the lumen thereof in the operative position as will be explained further below”), and wherein the insertion cannula is configured to be transformable into a second shape configuration for insertion (“for insertion” is interpreted as intended use & Col. 8, lines 1-9, “A distal portion of the cannula is made of a shape memory material, such as a resilient plastic or spring metal, and has a normal, predetermined, nonlinear configuration, including curved, bending or convoluted configurations, such as the hook or "J" shaped configuration shown in FIG. 6, while being substantially linear when the needle is disposed in the lumen thereof in the operative position as will be explained further below”).  

	Regarding claim 2, Yoon discloses the medical device according to claim 1.
	Yoon further discloses wherein the insertion cannula is one of: a closed cannula with the wall circumferentially enclosing the lumen (Fig. 1 & Figs 4-6 & Col. 7, line 66-Col. 8, line 1, “the cannula has a proximal end mounted in or formed with a front wall of the hub 36 with a lumen extending between the distal and proximal ends”); a slotted cannula, with the insertion cannula having a slot extending in an axial direction.  

	Regarding claim 5, Yoon discloses the medical device according to claim 1.
	Yoon further discloses wherein the insertion cannula forms at least one arch when in the second shape configuration (Col. 8, lines 1-9, “A distal portion of the cannula is made of a shape memory material, such as a resilient plastic or spring metal, and has a normal, predetermined, nonlinear configuration, including curved, bending or convoluted configurations, such as the hook or "J" shaped configuration shown in FIG. 6, while being substantially linear when the needle is disposed in the lumen thereof in the operative position as will be explained further below” & Fig. 6 illustrates an arch).

	Regarding claim 6, Yoon discloses the medical device according to claim 1.
	Yoon further discloses wherein the insertion cannula is configured such that the insertion cannula is withdrawn into the medical device after insertion of the insertable element ("after insertion of the insertable element" Figs. 5, 6).

	Regarding claim 7, Yoon discloses the medical device according to claim 1.
	Yoon further discloses wherein the integrated insertion mechanism comprises at least one drive unit (retracting spring #60), wherein the drive unit is configured to urge the insertion cannula in a direction of insertion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 8-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claim 1 above, and further in view of Schmid (US2015/0290391).
	Regarding claim 3, Yoon discloses the medical device according to claim 1. 
	Yoon does not disclose wherein at least a portion of the insertion cannula has an essentially rectangular shape.
	However Schmid discloses wherein at least a portion of the insertion cannula has an essentially rectangular shape (Paragraph [0069], second lumen #177 has a rectangular profile).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid by adding wherein at least a portion of the insertion cannula has an essentially rectangular shape. The shape of the cannula is a design choice that does not affect the function of the device. A rectangular shape is a standard option and thus it would be an obvious choice for one skilled in the art. 
	
Regarding claim 8, Yoon discloses the medical device according to claim 1. 
	Yoon does not disclose wherein the medical device further comprises at least one patch, the patch being configured to be mounted onto the skin of a user and including a patch base, and wherein the patch comprises an integrated insertion mechanism configured for driving the insertion cannula from the first shape configuration into the second shape configuration.
	However Schmid discloses wherein the medical device further comprises at least one patch (housing #104), the patch being configured to be mounted onto the skin of a user and including a patch base (Fig. 2 shows the base of housing #104. & Fig. 44 shows that the device can be mounted onto the skin of a user), and wherein the patch comprises an integrated insertion mechanism configured for driving the insertion cannula from the first shape configuration into the second shape configuration (Paragraph [0050], “transcutaneous access tool insertion mechanism”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid by adding wherein the medical device further comprises at least one patch, the patch being configured to be mounted onto the skin of a user and including a patch base, and wherein the patch comprises an integrated insertion mechanism configured for driving the insertion cannula from the first shape configuration into the second shape configuration. The advantage of having a patch is to adhere to the skin to prevent movement of the device during insertion which could injury the patient or cause an incorrect reading.

Regarding claim 9, Yoon discloses the medical device according to claim 1. 
	Yoon does not disclose at least one element connectable to the patch base, wherein the integrated insertion mechanism is configured to be driven by a connecting force exerted when connecting the element to the patch base.  
	However Schmid discloses at least one element connectable to the patch base (Paragraph [0081], “various input and information displaying components built into the housing #104), wherein the integrated insertion mechanism is configured to be driven by a connecting force exerted when connecting the element to the patch base (Paragraph [0061], “lever #297 engages a rotating surface #257 of a drive wheel #256 of the fluid drive mechanism #150 such that the lever #297 is held in the engaged position for part of the rotation and is released at a certain point during the rotation”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid by adding at least one element connectable to the patch base, wherein the integrated insertion mechanism is configured to be driven by a connecting force exerted when connecting the element to the patch base.  The advantage of having elements connected to the patch base is to ensure it is connected to the skin and will not move during insertion.

Regarding claim 10, Yoon discloses the medical device according to claim 1. 
	Yoon does not disclose at least one electronics unit configured for interacting with the insertable element.
	However Schmid discloses at least one electronics unit configured for interacting with the insertable element (Paragraph [0076], “processor, may be programed to cause the transcutaneous access tool insertion mechanism to deploy to transcutaneous access tool).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid by adding at least one electronics unit configured for interacting with the insertable element. The advantage of having an electronics unit is to control the insertion of the needle into the patient. 
	
Regarding claim 13, Yoon discloses an analyte measurement device for detecting an analyte in a body fluid, the analyte measurement device comprising a medical device according to claim 1.
	Yoon does not disclose wherein the insertable element comprises an analyte sensor for detecting the analyte in the body fluid, the analyte measurement device further having an evaluation device interacting with the analyte sensor.
	However Schmid discloses wherein the insertable element comprises an analyte sensor (Sensors 122a and 122b of test strip #120) for detecting the analyte in the body fluid (Paragraph [0055]), the analyte measurement device further having an evaluation device interacting with the analyte sensor (Paragraphs [0079]-[0083], circuit board #101 or remote control device).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid by adding wherein the insertable element comprises an analyte sensor for detecting the analyte in the body fluid, the analyte measurement device further having an evaluation device interacting with the analyte sensor. The advantage of having an analyte sensor is to measure the analyte of interest.

Regarding claim 14, Yoon discloses a medication delivery device for delivering at least one medication to a user, the medication delivery device comprising a medical device according claim 1.
Yoon further discloses wherein the insertable element comprises at least one of an infusion cannula or a dosing tube (cannula #34).
	Yoon does not disclose wherein the medication device further comprises at least one medication pump fluidly coupled to the insertable element
	However Schmid discloses wherein the medication device further comprises at least one medication pump fluidly coupled to the insertable element (Paragraph [0004], infusion pumps include insertion mechanisms).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid by adding wherein the medication device further comprises at least one medication pump fluidly coupled to the insertable element. The advantage of having the medication pump is to provide medicine to the patient after detecting the amount of the analyte of interest.

Regarding claim 15, Yoon discloses a method for transcutaneously inserting an insertable element into a body tissue, wherein the method comprises:
	Yoon does not disclose a) the medical device having an electronics unit and a patch configured to be mounted onto the skin of a user, the patch having a patch base; 
b) placing the patch base onto the skin; and 
c) inserting the insertable element into the body tissue.
However Schmid discloses a) the medical device having an electronics unit (Paragraph [0076], “processor, may be programed to cause the transcutaneous access tool insertion mechanism to deploy to transcutaneous access tool) and a patch configured to be mounted onto the skin of a user (Fig. 2 shows the base of housing #104. & Fig. 44 shows that the device can be mounted onto the skin of a user), the patch having a patch base (base of housing #104); 
b) placing the patch base onto the skin (Fig. 2 shows the base of housing #104. & Fig. 44 shows that the device can be mounted onto the skin of a user); and 
c) inserting the insertable element into the body tissue (Figs. 9-11).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid by adding a) the medical device having an electronics unit and a patch configured to be mounted onto the skin of a user, the patch having a patch base; b) placing the patch base onto the skin; and c) inserting the insertable element into the body tissue. The advantage of having elements connected to the patch base is to ensure it is connected to the skin and will not move during insertion.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon as applied to claim 1 above, and further in view of McGuckin (US 2003/0032929).

Regarding claim 4, Yoon discloses the medical device according to claim 1.
Yoon does not disclose wherein the shape memory alloy includes a superelastic or a pseudoelastic shape memory alloy, which is configured to change a shape of the insertion cannula depending on mechanical stress
However, McGuckin discloses wherein the shape memory alloy includes a superelastic or a pseudoelastic shape memory alloy, which is configured to change a shape of the insertion cannula depending on mechanical stress (Paragraph [0018], “The preferred material for the inner cannula is a superelastic, shape memory alloy such as sold under the trademark Nitinol (Ni--Ti); however, there are other non Ni Ti alloys that may be used” & Paragraph [0019], “Nitinol and other superelastic materials when sufficiently deformed undergo a local phase change at the point of stress to what is called "stress-induced martensite" (SIM). When the stress is released, the material resiliently returns to the austenitic state”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of McGuckin by adding wherein the shape memory alloy includes a superelastic or a pseudoelastic shape memory alloy, which is configured to change a shape of the insertion cannula depending on mechanical stress. The advantage of having a shape memory alloy is the ability of the material to return to its original shape after deformation.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Schmid as applied to claim 10 above, and further in view of Say (US 2009/0187090; Cited in previous office action).
Regarding claim 11, the combination of Yoon and Schmid discloses the system of claim 10 as discussed above.
The combination does not disclose wherein the integrated insertion mechanism is a linear sliding mechanism, wherein the electronics unit comprises at least one linear sliding receptacle and the patch comprises at least one linear sliding guide rail or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for establishing a releasable mechanical connection between the electronics unit and the patch.
However, Say discloses wherein the integrated insertion mechanism is a linear sliding mechanism, wherein the electronics unit comprises at least one linear sliding receptacle and the patch comprises at least one linear sliding guide rail or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for establishing a releasable mechanical connection between the electronics unit and the patch (Paragraph [0211], housing, which contains electronic unit, has “a guiding structure” such as “guiding rails”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon  to incorporate the teachings of Schmid and Say by adding wherein the integrated insertion mechanism is a linear sliding mechanism, wherein the electronics unit comprises at least one linear sliding receptacle and the patch comprises at least one linear sliding guide rail or vice versa, wherein the linear sliding receptacle and the linear sliding guide rail in conjunction form a linear sliding connector configured for establishing a releasable mechanical connection between the electronics unit and the patch. The advantage of having a linear sliding mechanism with guide rails is precise alignment when the insertion mechanism is moving.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon and Schmid as applied to claim 10 above, and further in view of Chickering (US 2011/0172508; cited by applicant). 
Regarding claim 12, the combination of Yoon and Schmid discloses the system of claim 10 as discussed above.
The combination does not disclose wherein the electronics unit comprises at least one electronics unit bayonet contour, wherein the patch comprises at least one patch bayonet contour, wherein the patch bayonet contour and the electronics unit bayonet 64Attorney Docket Nos. 9134-0575 P33 RD33414PCUS contour in conjunction form a bayonet connector configured for establishing a releasable mechanical connection between the electronics unit and the patch.
However, Chickering discloses wherein the electronics unit comprises at least one electronics unit bayonet contour, wherein the patch comprises at least one patch bayonet contour, wherein the patch bayonet contour and the electronics unit bayonet 64Attorney Docket Nos. 9134-0575 P33 RD33414PCUS contour in conjunction form a bayonet connector configured for establishing a releasable mechanical connection between the electronics unit and the patch (Paragraph [0114], bayonet connection. In order to have a bayonet connection, the patch and electronic unit would need to have bayonet contour configurations).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoon to incorporate the teachings of Schmid and Chickering by adding wherein the electronics unit comprises at least one electronics unit bayonet contour, wherein the patch comprises at least one patch bayonet contour, wherein the patch bayonet contour and the electronics unit bayonetRD33414PCUS contour in conjunction form a bayonet connector configured for establishing a releasable mechanical connection between the electronics unit and the patch. As shown in Chickering, bayonet connections are well-known and widely used in these applications. Thus, it would have been obvious to someone of ordinary skill in the art to connect the patch and electronic unit using a bayonet connection. The advantage of having a bayonet contour/connection is that it doesn’t not require tools for securing the connection. This allows for easier removal and attachment. 

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 5/16/2022, with respect to the rejection(s) of claims 1-15 under 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references. Yoon discloses a cannula made from a shape memory alloy that changes shape due to mechanical stress as disclosed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2009/0062767; cited in previous office action, discloses a dual insertion set for supplying fluid to the body. The application discloses a base to secure the device to the patient, a first piercing member/needle (Figs. 4A-B), at least one cannula, electrochemical sensor, finger grip, hub with needles is removed and discarded, and infusion pump therapy.
WO 2007027788 discloses a “method and apparatus for providing an analyte sensor introducer for transcutaneous placement of an analyte sensor into a patient for use in analyte monitoring systems including glucose monitoring systems.”
US 20110319738 discloses in paragraph [0055], “the sensor substrate material, or at least that used to fabricate the respective distal portions, may have physical properties which allow it to be plastically conformable or deformable without any setting or curing treatment.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CC/
Examiner, Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791